EXHIBIT 99.1 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans0.0. in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 19 4,526,936 0.83 238,260 7.606 359.91 565 80.6 2/28 6-month LIBOR 939 155,841,030 28.70 165,965 9.081 359.80 586 79.6 2/38 6-month LIBOR 534 114,864,339 21.15 215,102 8.515 479.96 579 76.6 2/28 6-month LIBOR – 24-month Interest Only 1 121,950 0.02 121,950 9.955 353.00 602 90.0 2/28 6-month LIBOR – 60-month Interest Only 194 49,097,881 9.04 253,082 7.966 359.89 626 81.4 2/28 6-month LIBOR – 40/30-Year Balloon 38 8,836,681 1.63 232,544 8.270 359.54 581 75.4 2/28 6-month LIBOR – 50/30-Year Balloon 6 1,478,532 0.27 246,422 8.005 358.38 574 88.3 3/27 6-month LIBOR 36 5,226,767 0.96 145,188 9.098 356.86 591 81.1 3/37 6-month LIBOR 16 3,516,809 0.65 219,801 7.880 480.00 598 80.6 3/27 6-month LIBOR – 60-month Interest Only 8 2,161,850 0.40 270,231 7.247 359.41 620 76.4 3/27 6-month LIBOR – 40/30-Year Balloon 6 970,444 0.18 161,741 8.264 359.17 542 77.0 3/27 6-month LIBOR – 50/30-Year Balloon 6 1,099,702 0.20 183,284 7.939 358.67 611 86.9 5/25 6-month LIBOR 17 3,166,675 0.58 186,275 7.996 360.00 607 72.6 5/35 6-month LIBOR 8 1,917,450 0.35 239,681 7.529 480.00 622 74.4 5/25 6-month LIBOR – 120-month Interest Only 10 2,315,025 0.43 231,503 7.640 359.93 636 72.4 10-Year Fixed 2 138,000 0.03 69,000 8.772 120.00 619 72.2 15-Year Fixed 39 4,384,765 0.81 112,430 8.524 179.87 608 71.8 15-Year Fixed – Credit Comeback 1 88,800 0.02 88,800 9.250 180.00 615 80.0 20-Year Fixed 21 2,926,035 0.54 139,335 7.839 239.90 593 64.0 25-Year Fixed 4 477,100 0.09 119,275 8.990 300.00 570 80.5 30-Year Fixed 788 124,665,504 22.96 158,205 8.552 359.80 591 74.2 30-Year Fixed – Credit Comeback 39 5,454,143 1.00 139,850 9.133 359.73 599 77.3 40-Year Fixed 174 33,799,486 6.22 194,250 8.115 479.68 591 73.5 40-Year Fixed – Credit Comeback 3 430,500 0.08 143,500 9.166 480.00 599 69.1 30-Year Fixed – 60-month Interest Only 32 7,508,700 1.38 234,647 7.672 359.89 615 74.7 30/15-Year Fixed Balloon 1 68,250 0.01 68,250 9.990 180.00 551 75.0 40/30-Year Fixed Balloon 33 6,776,031 1.25 205,334 8.371 359.55 581 69.6 50/30-Year Fixed Balloon 7 1,140,601 0.21 162,943 8.146 358.80 615 80.7 Total 2,982 542,999,988 100.00 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 1,280 234,843,473 43.25 183,471 8.729 359.73 595 79.8 ARM 480 558 120,298,599 22.15 215,589 8.481 479.96 581 76.7 Fixed 120 2 138,000 0.03 69,000 8.772 120.00 619 72.2 Fixed 180 41 4,541,815 0.84 110,776 8.560 179.88 607 72.0 Fixed 240 21 2,926,035 0.54 139,335 7.839 239.90 593 64.0 Fixed 300 4 477,100 0.09 119,275 8.990 300.00 570 80.5 Fixed 360 899 145,544,980 26.80 161,897 8.516 359.78 592 74.2 Fixed 480 177 34,229,986 6.30 193,390 8.128 479.68 591 73.4 Total 2,982 542,999,988 100.00 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0.01 - 25,000.00 1 15,336 0.00 15,336 13.000 281.00 509 75.0 25,000.01 - 50,000.00 22 1,074,102 0.20 48,823 10.220 346.01 575 65.1 50,000.01 - 75,000.00 211 13,263,855 2.44 62,862 10.303 359.56 587 77.7 75,000.01 - 100,000.00 335 29,476,643 5.43 87,990 9.502 367.17 584 78.0 100,000.01 - 150,000.00 789 98,863,892 18.21 125,303 8.906 379.91 588 77.9 150,000.01 - 200,000.00 570 98,977,804 18.23 173,645 8.628 391.20 589 77.2 200,000.01 - 250,000.00 375 83,910,481 15.45 223,761 8.489 397.98 590 76.5 250,000.01 - 300,000.00 293 80,371,246 14.80 274,305 8.231 401.23 595 77.3 300,000.01 - 350,000.00 208 67,592,950 12.45 324,966 8.214 403.93 586 76.1 350,000.01 - 400,000.00 127 47,828,362 8.81 376,601 8.130 392.77 598 77.4 400,000.01 - 450,000.00 43 17,826,577 3.28 414,572 8.006 398.78 608 75.4 450,000.01 - 500,000.00 8 3,798,740 0.70 474,843 8.490 419.74 604 73.2 Total 2,982 542,999,988 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 45 5,154,087 0.95 114,535 9.488 364.64 593 84.5 Alaska 17 2,986,916 0.55 175,701 9.353 390.33 561 77.1 Arizona 117 21,843,747 4.02 186,699 8.459 398.62 594 78.1 Arkansas 12 1,314,237 0.24 109,520 9.645 341.03 582 82.5 California 319 87,555,829 16.12 274,470 7.872 415.73 595 71.7 Colorado 34 6,393,476 1.18 188,043 8.846 373.73 604 78.4 Connecticut 45 9,902,674 1.82 220,059 8.426 407.63 603 79.5 Delaware 3 663,000 0.12 221,000 9.629 360.00 564 81.3 District of Columbia 9 2,253,615 0.42 250,402 7.574 421.07 581 68.2 Florida 379 66,541,087 12.25 175,570 8.606 397.33 586 76.2 Georgia 148 22,690,772 4.18 153,316 9.132 374.42 601 83.5 Hawaii 16 4,699,944 0.87 293,747 7.962 413.74 601 69.8 Idaho 21 3,252,088 0.60 154,861 8.628 372.76 620 81.1 Illinois 140 24,833,825 4.57 177,384 8.994 381.08 591 79.4 Indiana 29 3,346,239 0.62 115,388 9.096 365.73 607 85.2 Iowa 23 2,482,245 0.46 107,924 9.561 372.99 612 90.0 Kansas 12 1,581,360 0.29 131,780 9.451 388.68 596 74.4 Kentucky 22 2,907,556 0.54 132,162 9.350 371.71 587 84.5 Louisiana 30 4,009,035 0.74 133,635 9.292 364.62 595 82.0 Maine 18 2,769,718 0.51 153,873 7.879 357.57 590 78.3 Maryland 112 22,952,250 4.23 204,931 8.480 395.23 583 75.2 Massachusetts 61 14,714,107 2.71 241,215 8.145 375.74 586 72.8 Michigan 67 7,846,660 1.45 117,114 9.605 378.93 589 82.3 Minnesota 32 5,583,357 1.03 174,480 8.885 384.10 596 76.6 Mississippi 25 3,532,070 0.65 141,283 9.001 357.91 576 83.4 Missouri 59 6,818,941 1.26 115,575 9.699 376.79 581 82.2 Montana 12 1,959,322 0.36 163,277 8.455 384.75 612 78.0 Nebraska 1 94,500 0.02 94,500 8.900 360.00 640 90.0 Nevada 35 7,430,565 1.37 212,302 8.102 390.44 601 82.1 New Hampshire 13 2,408,308 0.44 185,254 7.850 388.86 582 78.3 New Jersey 109 26,197,362 4.82 240,343 8.551 395.08 583 75.9 New Mexico 36 6,073,380 1.12 168,705 9.145 381.52 589 77.5 New York 112 30,559,113 5.63 272,849 8.182 401.05 586 69.9 North Carolina 78 11,180,886 2.06 143,345 9.625 377.21 592 82.0 North Dakota 2 127,000 0.02 63,500 9.084 360.00 607 77.0 Ohio 35 3,684,740 0.68 105,278 9.947 373.35 594 83.1 Oklahoma 21 2,074,935 0.38 98,806 9.668 379.65 595 85.5 Oregon 52 10,257,250 1.89 197,255 8.047 424.17 597 78.1 Pennsylvania 78 10,504,161 1.93 134,669 9.018 383.89 589 80.6 Rhode Island 5 1,154,528 0.21 230,906 8.180 410.09 586 84.3 South Carolina 40 6,282,010 1.16 157,050 9.072 366.38 587 78.5 South Dakota 2 218,834 0.04 109,417 9.949 358.51 553 88.7 Tennessee 45 6,514,807 1.20 144,773 8.867 380.33 586 82.4 Texas 257 30,461,677 5.61 118,528 8.893 350.60 591 77.4 Utah 41 7,845,998 1.44 191,366 8.315 395.83 594 81.7 Vermont 11 1,743,563 0.32 158,506 8.397 365.64 604 76.2 Virginia 77 13,602,358 2.51 176,654 8.270 400.13 591 79.6 Washington 73 17,002,822 3.13 232,915 8.275 402.26 592 80.8 West Virginia 13 1,447,420 0.27 111,340 9.095 376.81 579 76.0 Wisconsin 30 3,737,961 0.69 124,599 10.159 385.62 575 81.8 Wyoming 9 1,807,654 0.33 200,850 9.132 376.98 559 85.3 Total 2,982 542,999,988 100.00 3 Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 143 20,550,332 3.78 143,709 8.023 390.59 579 43.1 50.01 - 55.00 64 11,951,483 2.20 186,742 7.678 394.18 596 52.7 55.01 - 60.00 113 23,987,351 4.42 212,277 7.962 402.04 577 58.0 60.01 - 65.00 204 39,681,660 7.31 194,518 8.169 396.52 581 63.4 65.01 - 70.00 277 55,728,570 10.26 201,186 8.206 387.26 585 68.7 70.01 - 75.00 374 74,183,286 13.66 198,351 8.504 394.46 578 74.0 75.01 - 80.00 619 104,548,570 19.25 168,899 8.571 389.66 587 79.2 80.01 - 85.00 387 74,755,453 13.77 193,167 8.729 395.27 591 84.4 85.01 - 90.00 576 103,214,644 19.01 179,192 8.980 390.85 605 89.5 90.01 - 95.00 199 31,059,389 5.72 156,077 9.268 378.81 618 94.5 95.01 - 100.00 26 3,339,251 0.61 128,433 9.557 397.41 643 99.8 Total 2,982 542,999,988 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 143 20,550,332 3.78 143,709 8.023 390.59 579 43.1 50.01 - 55.00 64 11,951,483 2.20 186,742 7.678 394.18 596 52.7 55.01 - 60.00 108 22,996,651 4.24 212,932 7.981 404.73 575 58.0 60.01 - 65.00 201 39,261,538 7.23 195,331 8.158 396.91 581 63.4 65.01 - 70.00 277 55,728,570 10.26 201,186 8.206 387.26 585 68.7 70.01 - 75.00 372 73,864,286 13.60 198,560 8.508 394.46 578 74.0 75.01 - 80.00 612 103,195,945 19.00 168,621 8.588 389.32 586 79.1 80.01 - 85.00 390 75,121,853 13.83 192,620 8.724 395.51 592 84.3 85.01 - 90.00 577 103,499,531 19.06 179,375 8.983 390.93 605 89.5 90.01 - 95.00 202 31,821,811 5.86 157,534 9.224 378.36 618 93.8 95.01 - 100.00 36 5,007,989 0.92 139,111 8.807 388.45 642 92.9 Total 2,982 542,999,988 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 5.001 - 5.500 8 2,284,685 0.42 285,586 5.435 397.77 635 77.5 5.501 - 6.000 21 4,368,000 0.80 208,000 5.917 394.89 608 70.5 6.001 - 6.500 71 19,150,943 3.53 269,732 6.374 404.44 619 71.0 6.501 - 7.000 187 41,809,132 7.70 223,578 6.834 390.12 613 71.0 7.001 - 7.500 267 59,146,339 10.89 221,522 7.350 402.85 597 73.2 7.501 - 8.000 418 86,207,158 15.88 206,237 7.815 391.27 597 75.2 8.001 - 8.500 410 75,556,228 13.91 184,283 8.324 388.83 595 76.7 8.501 - 9.000 444 80,185,703 14.77 180,598 8.805 394.44 584 77.7 9.001 - 9.500 290 51,637,114 9.51 178,059 9.309 386.19 583 80.4 9.501 - 10.000 299 47,696,392 8.78 159,520 9.798 391.37 575 79.5 10.001 - 10.500 175 26,486,034 4.88 151,349 10.303 384.56 585 83.7 10.501 - 11.000 172 23,210,792 4.27 134,946 10.786 382.73 574 82.1 11.001 - 11.500 104 11,696,367 2.15 112,465 11.256 385.99 564 84.0 11.501 - 12.000 67 8,711,660 1.60 130,025 11.759 390.70 565 83.9 12.001 - 12.500 34 3,842,385 0.71 113,011 12.220 381.92 553 82.4 12.501 - 13.000 7 485,131 0.09 69,304 12.691 357.33 606 91.4 13.001 - 13.500 2 133,175 0.02 66,588 13.256 360.00 606 87.0 13.501 - 14.000 3 221,360 0.04 73,787 13.598 360.00 558 86.9 Greater than 14.000 3 171,392 0.03 57,131 14.705 360.00 620 91.4 Total 2,982 542,999,988 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 2,447 432,011,966 79.56 176,548 8.578 392.42 589 77.2 Planned Unit Development 327 64,650,005 11.91 197,706 8.557 385.54 597 78.9 Low-Rise Condominium 112 20,602,234 3.79 183,949 8.523 392.99 600 76.2 Two Family Home 77 21,004,033 3.87 272,780 8.556 393.21 591 72.3 Three Family Home 12 3,063,352 0.56 255,279 8.436 396.85 611 67.0 Four Family Home 5 1,234,899 0.23 246,980 9.275 405.02 624 64.2 High-Rise Condominium 2 433,500 0.08 216,750 8.526 360.00 637 70.7 Total 2,982 542,999,988 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 2,319 448,102,168 82.52 193,231 8.482 391.80 588 75.6 Refinance – Rate/Term 279 50,075,016 9.22 179,480 8.205 394.93 598 80.6 Purchase 384 44,822,804 8.25 116,726 9.891 386.80 606 87.4 Total 2,982 542,999,988 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 2,843 520,715,910 95.90 183,157 8.550 391.95 590 77.1 Investment Property 106 16,988,284 3.13 160,267 9.050 390.35 620 76.0 Second Home 33 5,295,795 0.98 160,479 9.345 369.03 607 77.5 Total 2,982 542,999,988 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1 – 120 2 138,000 0.03 69,000 8.772 120.00 619 72.2 121 – 180 41 4,541,815 0.84 110,776 8.560 179.88 607 72.0 181 – 300 26 3,418,472 0.63 131,480 8.023 248.47 589 66.3 301 – 360 2,178 380,373,116 70.05 174,643 8.647 359.75 594 77.6 Greater than 360 735 154,528,585 28.46 210,243 8.403 479.90 583 76.0 Total 2,982 542,999,988 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 2,037 352,609,639 64.94 173,102 8.325 390.76 587 79.2 Stated Income 945 190,390,349 35.06 201,471 9.033 393.38 598 73.1 Total 2,982 542,999,988 100.00 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 761 – 780 1 100,800 0.02 100,800 10.850 360.00 777 90.0 741 – 760 3 533,050 0.10 177,683 9.274 423.93 748 82.3 721 – 740 1 85,500 0.02 85,500 10.150 360.00 737 89.1 701 – 720 20 4,175,350 0.77 208,768 7.829 380.27 709 72.4 681 – 700 47 8,934,134 1.65 190,088 7.373 388.86 689 78.4 661 – 680 104 18,311,003 3.37 176,067 8.092 375.04 669 79.9 641 – 660 245 49,627,355 9.14 202,561 8.132 381.42 649 81.0 621 – 640 347 64,604,345 11.90 186,180 8.334 382.63 629 78.8 601 – 620 449 84,113,578 15.49 187,335 8.362 389.17 610 78.7 581 – 600 460 85,249,096 15.70 185,324 8.575 391.91 591 78.5 561 – 580 452 80,836,187 14.89 178,841 8.654 401.64 570 76.6 541 – 560 376 63,288,043 11.66 168,319 8.837 394.39 551 75.1 521 – 540 287 49,944,766 9.20 174,024 9.143 401.05 531 74.0 501 – 520 183 31,679,662 5.83 173,113 9.321 396.77 511 67.9 500 or Less 7 1,517,119 0.28 216,731 9.518 420.97 500 64.2 Total 2,982 542,999,988 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 2,287 405,096,443 74.60 177,130 8.560 390.05 597 78.8 A- 237 49,780,396 9.17 210,044 8.515 388.53 579 75.9 B 275 55,081,751 10.14 200,297 8.536 402.34 573 72.0 C 152 27,790,044 5.12 182,829 8.934 397.42 559 67.2 C- 17 3,171,899 0.58 186,582 8.538 398.73 578 64.2 D 14 2,079,456 0.38 148,533 8.740 415.20 560 58.9 Total 2,982 542,999,988 100.00 7 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 1,150 194,526,094 35.82 169,153 8.874 382.99 590 77.4 12 159 40,168,158 7.40 252,630 8.331 396.68 590 72.4 13 1 167,764 0.03 167,764 7.788 358.00 590 80.0 24 1,268 238,244,994 43.88 187,890 8.478 401.67 590 78.5 36 404 69,892,978 12.87 173,002 8.203 379.01 596 73.7 Total 2,982 542,999,988 100.00 Months to Next Adjustment Date for the Group 1 Adjustable Rate Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0
